Exhibit 10.01



CADENCE DESIGN SYSTEMS, INC.
EMPLOYMENT AGREEMENT
WITH ANIRUDH DEVGAN
THIS AGREEMENT (this “Agreement”), made effective as of March 16, 2015 (the
“Effective Date”), between CADENCE DESIGN SYSTEMS, INC., a Delaware corporation
(the “Company”), and ANIRUDH DEVGAN (“Executive”), sets forth the employment
terms between the parties.
WHEREAS, Executive serves as Senior Vice President of Research and Development;
and
WHEREAS, the Company and Executive wish to enter into a formal employment
agreement on the terms and conditions as set forth herein.
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth below, it is mutually agreed as follows:
1.
TERM AND DUTIES.

1.1.    EFFECTIVE DATE. The Company hereby continues to employ Executive and
Executive hereby accepts continued employment pursuant to the terms and
provisions of this Agreement as of the Effective Date. Executive has been
employed and shall continue to be employed on an at-will basis, meaning that
either Executive or the Company may terminate Executive’s employment at any
time, with or without Cause (as defined in Section 4.2 hereof), in the manner
specified herein.
1.2.    SERVICES.
(a)Executive shall continue to have the title of Senior Vice President of
Research and Development. Executive’s duties will be assigned to Executive by
his manager, the Company’s Chief Executive Officer (the “CEO”), or such other
persons as may be specified by the CEO.
(b)Executive shall be required to comply with all applicable company policies
and procedures, as such shall be adopted, modified or otherwise established by
the Company from time to time.
1.3.    NO CONFLICTING SERVICES. During his employment with the Company,
Executive agrees to devote his full productive time and best efforts to the
performance of Executive’s duties hereunder. Executive further agrees, as a
condition to the performance by the Company of each and all of its obligations
hereunder, that so long as Executive is employed by the Company or receiving
compensation or any other consideration from the Company, he will not directly
or indirectly render services of any nature to, otherwise become employed by,
serve on the board of directors of, or otherwise participate or engage in any
other business except as expressly authorized under the Company’s Code of
Business Conduct. Nothing herein contained shall be deemed to preclude Executive
from having outside personal investments and involvement with appropriate
community activities, or from devoting a reasonable amount of time to such
matters, provided that they shall in no manner interfere with or derogate from
Executive’s work for the Company and that they comply with the Company’s Code of
Business Conduct.




--------------------------------------------------------------------------------



1.4.    OFFICE. The Company shall maintain an office for Executive at the
Company’s corporate headquarters, currently located in San Jose, California, and
in Austin, Texas (the “Austin Office”).
2.
COMPENSATION.

The Company shall pay to Executive, and Executive shall accept as full
consideration for his services hereunder, compensation consisting of the
following:
2.1.    BASE SALARY. As of the Effective Date, the Company shall pay Executive a
base salary of Three Hundred Seventy-Five Thousand Dollars ($375,000) per year
(“Base Salary”), payable in installments in accordance with the Company’s
customary payroll practices, less such deductions and withholdings required by
law or authorized by Executive. The Board of Directors of the Company (the
“Board”) or the Compensation Committee of the Board (the “Compensation
Committee”) shall review the amount of the Base Salary from time to time, but no
less frequently than annually.
2.2.    BONUS. Executive shall participate in the Company’s Senior Executive
Bonus Plan or its successor, as amended from time to time (the “Bonus Plan”), at
an annual target bonus of seventy-five percent (75%) of Executive’s Base Salary
(the “Target Bonus”) pursuant to the terms of such Bonus Plan (the criteria for
earning a bonus thereunder are set annually by the Compensation Committee). The
Board or the Compensation Committee shall review the amount of the Target Bonus
from time to time, but no less frequently than annually.
2.3.    EQUITY GRANTS. Executive has previously been granted stock options and
incentive stock awards by the Company which remain in full force and effect in
accordance with the terms of the stock plan(s) and agreements documenting such
grants. Executive shall be eligible to receive additional grants of either
restricted stock or stock options, or both, as the Compensation Committee may
determine from time to time. All stock options shall be granted at not less than
one hundred percent (100%) of the fair market value of the Company’s common
stock on the date of grant. Any awards shall vest in accordance with the
Company’s vesting plan(s) and policy for additional grants to executive officers
of the Company in effect on the date of the grant by the Compensation Committee,
and shall contain such other terms and conditions as shall be set forth in the
agreement documenting the grant and the plan(s) under which such awards are
granted.
2.4.    INDEMNIFICATION. In the event Executive is made, or threatened to be
made, a party to any legal action or proceeding, whether civil or criminal, by
reason of the fact that Executive is or was a director or officer of the Company
or serves or served any other corporation, limited liability company,
partnership, joint venture or other entity in any capacity at the Company’s
request, Executive shall be indemnified by the Company, and the Company shall
pay Executive’s related expenses when and as incurred, all to the fullest extent
not prohibited by law, as more fully described in and subject to the terms of
the Indemnity Agreement between the Executive and the Company, dated as of
November 11, 2013.
3.
EXPENSES AND BENEFITS.

3.1.    REASONABLE AND NECESSARY BUSINESS EXPENSES. In addition to the
compensation provided for in Section 2 hereof, the Company shall reimburse
Executive for all reasonable, customary and necessary expenses incurred in the
performance of Executive’s duties hereunder in accordance with the Company’s
applicable policies. Executive shall first account for such expenses by
submitting a statement itemizing such expenses prepared in




--------------------------------------------------------------------------------



accordance with the policy set by the Company for reimbursement of such
expenses. The amount, nature and extent of reimbursement for such expenses shall
always be subject to the control, supervision and direction of the Chief
Financial Officer, the CEO and the Board, or such other persons as may be
specified from time to time by the CEO.
3.2.    BENEFITS.
(a)     During Executive’s full-time employment with the Company, pursuant to
this Agreement:Executive shall be eligible to participate in the Company’s
standard U.S. health insurance, life insurance and disability insurance plans,
as such plans may be modified from time to time; and
(b)    Executive shall be eligible to participate in the Company’s qualified and
non-qualified retirement and other deferred compensation programs pursuant to
their terms, as such programs may be modified from time to time.
3.3.    SARBANES-OXLEY ACT LOAN PROHIBITION. To the extent that any company
benefit, program, practice, arrangement, or any term of this Agreement would or
might otherwise result in the Company’s extension of a credit arrangement to
Executive not permissible under the Sarbanes-Oxley Act of 2002 (a “Loan”), the
Company will use reasonable efforts to provide Executive with a substitute for
such Loan, which is lawful and of at least equal value. If this cannot be done,
or if doing so would be significantly more expensive to the Company than making
a Loan, then the Company need not make or maintain a Loan or provide a
substitute for it.
4.
TERMINATION OF EMPLOYMENT.

4.1.    GENERAL. Executive’s employment by the Company under this Agreement
shall terminate immediately upon delivery to Executive of written notice of
termination by the Company subject to any cure period specified below, upon the
Company’s receipt of written notice of termination by Executive at least thirty
(30) days before the specified effective date of such termination, or upon
Executive’s death or Permanent Disability (as defined in Section 4.4 hereof). In
the event of such termination, except where Executive is terminated for Cause
(as defined in Section 4.2 hereof) or as the result of a Permanent Disability or
death, or where Executive voluntarily terminates his employment other than as a
Constructive Termination (as defined in Section 4.3 hereof), and upon execution
by Executive at or about the effective date of such termination of the Executive
Transition and Release Agreement, in the form attached hereto as Exhibit A (the
“Transition Agreement”), the Company shall provide Executive with the benefits
as set forth in the Transition Agreement.
4.2.    DEFINITION OF CAUSE. For purposes of this Agreement, “Cause” shall be
deemed to mean (1) Executive’s gross misconduct or fraud in the performance of
his duties under this Agreement; (2) Executive’s conviction or guilty plea or
plea of nolo contendere with respect to any felony or act of moral turpitude;
(3) Executive’s engaging in any material act of theft or material
misappropriation of company property in connection with his employment;
(4) Executive’s material breach of this Agreement, after written notice
delivered to Executive identifying such breach and his failure to cure such
breach, if curable, within thirty (30) days following delivery of such notice;
(5) Executive’s material breach of the Proprietary Information Agreement (as
defined in Section 8 hereof) and, where such breach is curable, if such breach
is not cured within thirty (30) days following delivery of written notice
thereof from the Company; (6) Executive’s material failure/refusal to perform
his assigned duties, and,




--------------------------------------------------------------------------------



where such failure/refusal is curable, if such failure/refusal is not cured
within thirty (30) days following delivery of written notice thereof from the
Company; or (7) Executive’s material breach of the Company’s Code of Business
Conduct as such code may be revised from time to time, and, where such breach is
curable, if such breach is not cured within thirty (30) days following delivery
of written notice thereof from the Company.
4.3.    CONSTRUCTIVE TERMINATION. Notwithstanding anything in this Section 4 to
the contrary, Executive may, upon at least thirty (30) days’ written notice to
the Company, voluntarily end his employment upon or within ninety (90) days
following the occurrence of an event constituting a Constructive Termination and
be eligible to receive the benefits set forth in the Transition Agreement in
exchange for executing and delivering that agreement in accordance with
Section 9.3 hereof. For purposes of this Agreement, “Constructive Termination”
shall mean:
(a)The Company removes Executive from his position as Senior Vice President of
Research and Development, after written notice delivered to the Company of such
change and the Company’s failure to cure such change, if curable, within thirty
(30) days following delivery of such notice;
(b)a reduction, without Executive’s written consent, in Executive’s Base Salary
in effect on the Effective Date (or such higher level as may be in effect in the
future) by more than ten percent (10%) or a reduction by more than ten percent
(10%) in Executive’s stated Target Bonus in effect on the Effective Date (or
such greater Target Bonus amount as may be in effect in the future) under the
Bonus Plan;
(c)a relocation of Executive’s Austin Office by more than thirty (30) miles,
unless Executive consents in writing to such relocation;
(d)any material breach by the Company of any provision of this Agreement, after
written notice delivered to the Company of such breach and the Company’s failure
to cure such breach, if curable, within thirty (30) days following delivery of
such notice;
(e)any failure by the Company to obtain the written assumption of this Agreement
by any successor to the Company; or
(f)in the event Executive, prior to a Change in Control (as defined in
Section 4.5 hereof), is identified as an executive officer of the Company for
purposes of the rules promulgated under Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and following a Change in Control
in which the Company or any successor remains a publicly traded entity,
Executive is not identified as an executive officer for purposes of Section 16
of the Exchange Act at any time within one (1) year after the Change in Control.
In the event of an event or circumstance constituting Constructive Termination,
the Company may notify Executive at any time prior to expiration of the cure
period that it will not cure the circumstance, in which case the cure period
shall end immediately upon such notification.
4.4.    PERMANENT DISABILITY. For purposes of this Agreement, “Permanent
Disability” shall mean any medically determinable physical or mental impairment
that can reasonably be expected to result in death or that has lasted or can
reasonably be expected to last for a continuous period of not less than twelve
(12) months and that renders Executive




--------------------------------------------------------------------------------



unable to perform effectively all of the essential functions of his position
pursuant to this Agreement, with or without reasonable accommodation.
4.5    CHANGE IN CONTROL.
(a)Should there occur a Change in Control (as defined below) and if within three
(3) months prior to or thirteen (13) months following the Change in Control
either (i) Executive’s employment under this Agreement is terminated without
Cause or (ii) Executive resigns his employment as a result of an event
constituting a Constructive Termination, then, in exchange for executing and
delivering the Transition Agreement, and subject to the terms of the Transition
Agreement except as otherwise provided in this Section 4.5(a), Executive shall
be entitled to all of the benefits set forth therein, except that (1) in
addition to the amount of the payment described in paragraph 5(a) of the
Transition Agreement, Executive shall be entitled to an additional amount equal
to fifty percent (50%) of Executive’s annual Base Salary at the highest annual
Base Salary rate in effect at any time during the term of this Agreement (the
“Highest Base Salary”), which amount shall be paid at the same time as the
payment under such paragraph 5(a); (2) in addition to the amount of the payment
described in paragraph 6(a) of the Transition Agreement, Executive shall be
entitled to an additional amount equal to thirty-seven and one-half percent
(37.5%) of Executive’s Highest Base Salary; and (3) in lieu of the acceleration
described in paragraph 4(a) of the form of Transition Agreement attached hereto,
all unvested equity compensation awards (including stock options, restricted
stock, and restricted stock units) that are outstanding and held by Executive on
the Transition Commencement Date shall immediately vest and become exercisable
in full on the Transition Commencement Date, provided, that, if Executive’s
termination of employment without Cause or by reason of Constructive Termination
occurs within three months prior to a Change in Control, any unvested equity
compensation awards that do not vest on the Transition Commencement Date shall
vest in full immediately prior to the effective time of the Change in Control.
Any acceleration of vesting pursuant to this Section 4.5(a) shall have no effect
on any other provisions of the equity compensation awards or the plans governing
such awards.
(b)For purposes of this Section 4.5, a Change in Control shall be deemed to
occur upon the consummation of any one of the following events:
(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting securities or any “person” acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person)
ownership of securities of the Company representing thirty percent (30%) or more
of the total voting power; or
(ii)during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or




--------------------------------------------------------------------------------



(iii)the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 80% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or
(iv)the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.
4.6.
TERMINATION FOR CAUSE, VOLUNTARY TERMINATION, OR TERMINATION ON ACCOUNT OF DEATH
OR PERMANENT DISABILITY.

(a)In the event Executive’s employment is terminated for Cause or Executive
voluntarily terminates his employment with the Company other than in connection
with a Constructive Termination, then Executive will be paid only (i) any earned
but unpaid Base Salary and any outstanding expense reimbursements submitted and
approved pursuant to Section 3.1 hereof, and (ii) other unpaid vested amounts or
benefits under the Company compensation, incentive and benefit plans in which
Executive participates, in each case under this clause (ii) as of the effective
date of such termination; and
(b)In the event Executive’s employment is terminated on account of death or
Permanent Disability, then, in addition to all amounts payable pursuant to
Section 4.6(a), upon execution by Executive or Executive’s representative or a
representative of Executive’s estate, as soon as reasonably practicable but in
no event later than one hundred eighty (180) days following the date of
Executive’s termination of employment, of the Release Agreement, in the form
attached hereto as Exhibit B, and such Release Agreement becoming effective, the
Company shall provide Executive or his estate, as the case may be, the following
benefits to which Executive would not otherwise be entitled: (i) all unvested
equity compensation awards (including stock options, restricted stock and
restricted stock units) outstanding and held by Executive on the date of his
termination that would have vested over the twelve (12) months following the
date of termination had Executive continued in employment under his Employment
Agreement during that period shall immediately vest and become exercisable in
full on the date of such termination, such equity compensation awards and all
previously vested equity compensation awards shall remain exercisable for
twenty-four (24) months from the date of such termination (but not later than
the expiration of the term of the applicable equity compensation award), and
there shall be no further vesting of any equity compensation awards thereafter;
provided that this acceleration will have no effect on any other provisions of
the awards; and (ii) solely in the event of termination on account of Permanent
Disability, if Executive elects to continue coverage under Cadence’s medical,
dental and vision insurance plans pursuant to COBRA, Cadence will pay
Executive’s COBRA premiums for twelve (12) months following such termination. In
the event that Executive performs full-time or part-time employment or
consulting services during the 12-month period following his termination on
account of Permanent Disability without the written consent of the Company, then
all equity compensation awards the vesting of which had been accelerated
pursuant to the preceding sentence shall be forfeited and Executive shall return
to the Company all stock obtained or on which restrictions terminated upon such
vesting and the proceeds from the sale of any such




--------------------------------------------------------------------------------



stock, and all stock, net of exercise price, obtained upon the exercise of
options that vested pursuant to the preceding sentence and the proceeds, net of
exercise price, from the sale of any such stock.
(c)In the event Executive’s employment is terminated for Cause, or on account of
death or Permanent Disability, or Executive voluntarily terminates his
employment with the Company other than in connection with a Constructive
Termination, Executive shall not become a party to the Transition Agreement and
shall not be bound by any of the terms and provisions thereof.
5.
EXCISE TAX.

In the event that any benefits payable to Executive pursuant to the Transition
Agreement (“Termination Benefits”) (i) constitute “parachute payments” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), or any comparable successor provisions, and (ii) but for this
Section 5 would be subject to the excise tax imposed by Section 4999 of the
Code, or any comparable successor provisions (the “Excise Tax”), then
Executive’s Termination Benefits hereunder shall be either (a) provided to
Executive in full, or (b) provided to Executive as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax and Executive shall
have no right to Termination Benefits in excess of the amount so determined.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 shall be made in writing in good faith by a
nationally recognized accounting firm selected by the Company (the
“Accountants”). In the event of a reduction of benefits hereunder, Executive
shall be given the choice of which benefits to reduce. If Executive does not
provide written identification to the Company of which benefits he chooses to
reduce within ten (10) days after written notice of the Accountants’
determination, and Executive has not disputed the Accountants’ determination,
then the Company shall select the benefits to be reduced. For purposes of making
the calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code,
and other applicable legal authority. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company shall
bear the cost of all fees the Accountants charge in connection with any
calculations contemplated by this Section 5.
6.
DISPUTE RESOLUTION.

(a)Each of the parties expressly agrees that, to the extent permitted by
applicable law and to the extent that the enforceability of this Agreement is
not thereby impaired, any and all disputes, controversies or claims between
Executive and the Company arising under this Agreement, except those arising
under Section 6(d) hereof or under the Proprietary Information Agreement (as
defined in Section 8 hereof), shall be determined exclusively by final and
binding arbitration before a single arbitrator in accordance with the JAMS
Arbitration Rules and Procedures, or successor rules then in effect, and that
judgment upon the award of the arbitrator may be rendered in any court of
competent jurisdiction. This includes, without limitation, any and all disputes,
controversies, and/or claims arising out of or concerning




--------------------------------------------------------------------------------



Executive’s employment by the Company or the termination of his employment or
this Agreement, and includes, without limitation, claims by Executive against
directors, officers or employees of the Company, whether arising under theories
of liability or damages based on contract, tort or statute, to the full extent
permitted by law. As a material part of this agreement to arbitrate claims, the
parties expressly waive all rights to a jury trial in court on all statutory or
other claims. This Section 6 does not purport to limit either party’s ability to
recover any remedies provided for by statute, including attorneys’ fees.
(b)The arbitration shall be held in the San Jose, California metropolitan area,
and shall be administered by JAMS or, in the event JAMS does not then conduct
arbitration proceedings, a similarly reputable arbitration administrator. Under
such proceeding, the parties shall select a mutually acceptable, neutral
arbitrator from among the JAMS panel of arbitrators. Except as provided herein,
the Federal Arbitration Act shall govern the interpretation and enforcement of
such arbitration proceeding. The arbitrator shall apply the substantive law (and
the law of remedies, if applicable) of the State of California, or federal law,
if California law is preempted, and the arbitrator is without jurisdiction to
apply any different substantive law. The parties agree that they will be allowed
to engage in adequate discovery, the scope of which will be determined by the
arbitrator, consistent with the nature of the claims in dispute. The arbitrator
shall have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure. The arbitrator shall render
an award that shall include a written statement of opinion setting forth the
arbitrator’s findings of fact and conclusions of law. Judgment upon the award
may be entered in any court having jurisdiction thereof. The parties intend this
arbitration provision to be valid, enforceable, irrevocable and construed as
broadly as possible.
(c)The Company shall be responsible for payment of the arbitrator’s fees as well
as all administrative fees associated with the arbitration. The parties shall be
responsible for their own attorneys’ fees and costs (including expert fees and
costs), except that if any party prevails on a statutory claim that entitles the
prevailing party to reasonable attorneys’ fees (with or without expert fees) as
part of the costs, the arbitrator may award reasonable attorneys’ fees (with or
without expert fees) to the prevailing party in accord with such statute.
(d)The parties agree, however, that damages would be an inadequate remedy for
the Company in the event of a breach or threatened breach of Section 1.3 of this
Agreement or any provision of the Proprietary Information Agreement (as defined
in Section 8 hereof). In the event of any such breach or threatened breach,
Cadence may, either with or without pursuing any potential damage remedies,
obtain from a court of competent jurisdiction, and enforce, an injunction
prohibiting Executive from violating Section 1.3 of this Agreement or any
provision of the Proprietary Information Agreement (as defined in Section 8
hereof) and requiring Executive to comply with the terms of those agreements.
7.
COOPERATION WITH THE COMPANY AFTER TERMINATION OF THE EMPLOYMENT PERIOD.

Following his termination of full-time employment for any reason (other than
death), Executive shall provide the Company with reasonable cooperation in all
matters relating to the winding up of his pending work on behalf of the Company
and the orderly transfer of any such pending work to other employees of the
Company as may be designated by the Company. Such cooperation shall be provided
by Executive at mutually-convenient times. Executive also agrees to participate
as a witness in any litigation or regulatory proceeding to which the




--------------------------------------------------------------------------------



Company or any of its affiliates is a party at the request of the Company upon
delivery to Executive of reasonable advance notice. With respect to the
cooperation/participation described in the preceding sentences, the Company will
reimburse Executive for all reasonable and documented expenses incurred by
Executive in the course of such cooperation/participation. Furthermore,
Executive agrees to return to the Company all property of the Company, including
all hard and soft copies of records, documents, materials and files relating to
confidential, proprietary or sensitive company information in his possession or
control, as well as all other company-owned property in his possession or
control, at the time of the termination of his full-time employment, except to
the extent that the Company determines that retention of any of such property is
necessary, desirable or convenient in order to permit Executive to satisfy his
obligations under this Section 7 or under the Transition Agreement, after which
time Executive shall promptly return all such retained company property.
8.
PROPRIETARY INFORMATION AGREEMENT.

The Executive has, before the Effective Date, executed and delivered to the
Company an Employee Proprietary Information and Inventions Agreement dated April
18, 2012 (the “Proprietary Information Agreement”).
9.
GENERAL.

9.1.    WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
9.2.    SEVERABILITY. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Agreement to be unenforceable, the
provision shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.
9.3.    NOTICES. All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be considered
effective either (a) upon personal service, or (b) upon delivery by facsimile
and depositing such notice in the U.S. Mail, postage prepaid, return receipt
requested and, if addressed to the Company, in care of the CEO at the Company’s
principal corporate address, and, if addressed to Executive, at his most recent
address shown on the Company’s corporate records or at any other address that
Executive may specify in any appropriate notice to the Company, or (c) upon only
depositing such notice in the U.S. Mail as described in clause (b) of this
paragraph, or (d) upon delivery by email, if addressed to the Company to
generalcounsel@cadence.com and if addressed to Executive to such email address
as Executive may specify by notice to the Company.
9.4.    COUNTERPARTS. This Agreement may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original and all of
which taken together constitute one and the same instrument and in making proof
hereof it shall not be necessary to produce or account for more than one such
counterpart.
9.5.    ENTIRE AGREEMENT. The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms. The parties
further agree




--------------------------------------------------------------------------------



that this Agreement, the exhibits to this Agreement, any existing equity
compensation award agreements between the parties, and the documents, plans and
policies referred to in this Agreement (which are hereby incorporated herein by
reference) constitute the complete and exclusive statement of the agreement
between the parties and supersedes all proposals (oral or written),
understandings, agreements, representations, conditions, covenants, and all
other communications between the parties relating to the subject matter hereof;
provided, however, that the Proprietary Information Agreement, and Executive’s
agreement, made prior to the Effective Date of this Agreement, to abide by the
Company’s policies, including but not limited to the Company’s Employee
Handbook, Sexual Harassment Policy, Code of Business Conduct and Clawback
Policy, as amended from time to time, remain in full force and effect and govern
Executive’s conduct from the date of execution of such agreements until the
Effective Date of this Agreement.
9.6.    GOVERNING LAW. This Agreement shall be governed by the laws of the State
of California, without regard to its conflict of laws principles.
9.7.    ASSIGNMENT AND SUCCESSORS. The Company shall have the right to assign
its rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of the Company. The
rights and obligations of the Company under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of the Company.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, to his estate or designated beneficiary, or as otherwise agreed
to by the Company.
9.8.    AMENDMENTS. This Agreement, and the terms and conditions of the matters
addressed in this Agreement, may only be amended in writing executed both by the
Executive and the CEO of the Company.
9.9.    TERMINATION AND SURVIVAL OF CERTAIN PROVISIONS. This Agreement shall
terminate upon the termination of Executive’s full-time employment for any
reason; provided, however, that the following provisions of this Agreement shall
survive its termination: Executive’s obligations under Section 7 hereof; the
Company’s obligations to provide compensation earned through the termination of
the employment relationship plus all reimbursements to which Executive is
entitled, under Sections 2 and 3 hereof; the Company’s obligations and
Executive’s obligations under Section 5 hereof; the Company’s obligations and
Executive’s obligations enumerated in the Transition Agreement, if applicable;
the Company’s obligation to indemnify Executive pursuant to Section 2.4 hereof
and the referenced Indemnity Agreement; the dispute resolution provisions of
Section 6 hereof; and, to the extent applicable, this Section 9.
9.10.    FORMER EMPLOYERS. Executive represents and warrants to the Company that
he is not subject to any employment, confidentiality or other agreement or
restriction that would prevent him from fully satisfying his duties under this
Agreement or that would be violated if he did so. Without the Company’s prior
written approval, Executive will not:
(a)disclose any proprietary information belonging to a former employer or other
entity without its written permission;




--------------------------------------------------------------------------------



(b)contact any former employer’s customers or employees to solicit their
business or employment on behalf of the Company in violation of Executive’s
existing obligations to his former employer; or
(c)distribute announcements about or otherwise publicize Executive’s employment
with the Company.
Executive shall indemnify and hold the Company harmless from any liabilities,
including reasonable defense costs, it may incur because he is alleged to have
broken any of these promises or improperly revealed or used such proprietary
information or to have threatened to do so, or if a former employer challenges
Executive’s entering into this Agreement or rendering services pursuant to it.
9.11.    DEPARTMENT OF HOMELAND SECURITY VERIFICATION REQUIREMENT. If Executive
has not already done so, he will timely file all documents required by the
Department of Homeland Security to verify his identity and his lawful employment
in the United States. Notwithstanding any other provision of this Agreement, if
Executive fails to meet any such requirements promptly after receiving a written
request from the Company to do so, his employment will terminate immediately
upon notice from the Company and he will not be entitled to any compensation
from the Company of any type.
9.12.    HEADINGS. The headings of the several sections and paragraphs of this
Agreement are inserted solely for the convenience of reference and are not a
part of and are not intended to govern, limit or aid in the construction of any
term or provision hereof.
9.13.    TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
9.14.    TAX MATTERS. Notwithstanding anything in this Agreement or the
Transition Agreement to the contrary, to the extent that the Company in good
faith determines that any payment resulting from Executive’s termination of
employment provided for in this Agreement or the Transition Agreement
constitutes a “deferral of compensation” and that the Executive is a “specified
employee,” both within the meaning of Section 409A of the Code, no such amounts
shall be payable to Executive pursuant to this Agreement or the Transition
Agreement prior to the earliest of (a) Executive’s death following the
Termination Date (as such term is defined in the Transition Agreement) or (b)
the date that is six months following the date of Executive’s “separation from
service” with the Company (within the meaning of Section 409A of the Code). In
addition, with regard to any provision herein or in the Transition Agreement
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A of the Code, (i) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year, provided that the foregoing clause (ii) shall not be deemed to be violated
with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the




--------------------------------------------------------------------------------



arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.
IN WITNESS WHEREOF, the parties have executed this Agreement on this 16th day of
March 2015.


CADENCE DESIGN SYSTEMS, INC.


EXECUTIVE


By:
 
By:
 
 
/s/ Tina Jones
 
/s/ Anirudh Devgan
 
Name: Tina Jones
Title: Senior Vice President, Global Human Resources
 
Name: Anirudh Devgan



























--------------------------------------------------------------------------------





EXHIBIT A
EXECUTIVE TRANSITION AND RELEASE AGREEMENT




--------------------------------------------------------------------------------





    
EXECUTIVE TRANSITION AND RELEASE AGREEMENT
This Executive Transition and Release Agreement (this “Agreement”) is entered
into between Anirudh Devgan (“Executive”) and Cadence Design Systems, Inc.
(“Cadence” or the “Company”).
1.    TRANSITION COMMENCEMENT DATE. As of <<Transition Commencement Date>> (the
“Transition Commencement Date”), Executive will no longer hold the position of
Senior Vice President of Research and Development and will be relieved of all of
Executive’s authority and responsibilities in that position. Executive will be
paid (a) any earned but unpaid base salary for his services as an officer of the
Company prior to the Transition Commencement Date and any outstanding expense
reimbursements submitted and approved pursuant to Section 3.1 of Executive’s
Employment Agreement with the Company dated as of September 20, 2012 (the
“Employment Agreement”); and (b) other unpaid vested amounts or benefits under
the compensation, incentive and benefit plans of the Company in which Executive
participates, in each case under this clause (b) as of the Transition
Commencement Date. The payment of the foregoing amounts shall be made to
Executive by no later than the next regular payroll date following the
Transition Commencement Date As of the first day of the month following the
Transition Commencement Date, Executive will no longer participate in Cadence’s
medical, dental, and vision insurance plans (unless Executive elects to continue
coverage pursuant to COBRA), and will not be eligible for a bonus for any
services rendered after that date.
2.    TRANSITION PERIOD. The period from the Transition Commencement Date to the
date when Executive’s employment with Cadence under this Agreement terminates
(the “Termination Date”) is called the “Transition Period” in this Agreement.
Executive’s Termination Date will be the earliest to occur of:
a.    the date on which Executive resigns from all employment with Cadence;
b.    the date on which Cadence terminates Executive’s employment due to a
material breach by Executive of Executive’s duties or obligations under this
Agreement after written notice delivered to Executive identifying such breach
and his failure to cure such breach, if curable, within thirty (30) days
following delivery of such notice; and
c.    one year from the Transition Commencement Date
3.    DUTIES AND OBLIGATIONS DURING THE TRANSITION PERIOD AND AFTERWARDS.
a.    During the Transition Period, Executive will assume the position of <<New
Position Title>>. In this position, Executive will render those services
requested by Cadence’s <<Management Representative>> on an as-needed basis at
mutually-convenient times. Executive’s time rendering those services shall not
exceed twenty (20) hours per month. Except as otherwise provided in paragraph
3(b) of this Agreement, Executive’s obligations hereunder will not preclude
Executive from accepting and holding full-time employment elsewhere. Neither
party expects that Executive will resume employment with Cadence in the future
at a level that exceeds the level set forth in this Section 3(a) and it is the
parties’ intent




--------------------------------------------------------------------------------



that Executive will have experienced a “separation from service” as defined in
Section 409A of the Code as of the Transition Commencement Date.
b.    As a Cadence <<New position>>, as well as other positions Executive may
have held with Cadence, Executive has obtained extensive and valuable knowledge
and information concerning Cadence’s business (including confidential
information relating to Cadence and its operations, intellectual property,
assets, contracts, customers, personnel, plans, marketing plans, research and
development plans and prospects). Executive acknowledges and agrees that it
would be virtually impossible for Executive to work as an employee, consultant
or advisor in any business in which Cadence engages on the Transition
Commencement Date, including the electronic design automation (“EDA”) industry,
without inevitably disclosing confidential and proprietary information belonging
to Cadence. Accordingly, during the Transition Period, Executive will not,
directly or indirectly, provide services, whether as an employee, consultant,
independent contractor, agent, sole proprietor, partner, joint venturer,
corporate officer or director, on behalf of any corporation, limited liability
company, partnership, or other entity or person or successor thereto that (i) is
engaged in any business in which Cadence or any of its affiliates is engaged on
the Transition Commencement Date or has been engaged at any time during the
12-month period immediately preceding the Transition Commencement Date, whether
in the EDA industry or otherwise, anywhere in the world (a “Cadence Business”),
or (ii) produces, markets, distributes or sells any products, directly or
indirectly through intermediaries, that are competitive with Cadence or any of
its affiliates. As used in this paragraph, the term “EDA industry” means the
research, design or development of electronic design automation software,
electronic design verification and memory models, design IP, emulation hardware
and related products, such products containing hardware, software and both
hardware and/or software products, designs or solutions for, and all
intellectual property embodied in the foregoing, or in commercial electronic
design and/or maintenance services, such services including all intellectual
property embodied in the foregoing. If, during the Transition Period, Executive
receives an offer of employment or consulting from any person or entity that
engages in whole or in part in a Cadence Business, then Executive must first
obtain written approval from Cadence’s CEO before accepting said offer.
c.    During the Transition Period, Executive will be prohibited, to the fullest
extent allowed by applicable law, and except with the written advance approval
of Cadence’s CEO (or his successor(s)), from voluntarily or involuntarily, for
any reason whatsoever, directly or indirectly, individually or on behalf of
persons or entities not now parties to this Agreement: (i) encouraging,
inducing, attempting to induce, recruiting, attempting to recruit, soliciting or
attempting to solicit or participating in any way in hiring or retaining for
employment, contractor or consulting opportunities anyone who is employed at
that time, or was employed during the previous one year, by Cadence or any
Cadence affiliate; (ii) interfering or attempting to interfere with the
relationship or prospective relationship of Cadence or any Cadence affiliate
with any former, present or future client, customer, joint venture partner, or
financial backer of Cadence or any Cadence affiliate; or (iii) soliciting,
diverting or accepting business, in any line or area of business engaged in by
Cadence or any Cadence affiliate, from any former or present client, customer or
joint venture partner of Cadence or any Cadence affiliate (other than on behalf
of Cadence), except that Executive may solicit or accept business, in a line of
business engaged in by Cadence or a Cadence affiliate, from a former or present
client, if and only if Executive had previously provided consulting services in
such line of business, to such client, prior to ever being employed by Cadence,
but




--------------------------------------------------------------------------------



in no event may Executive violate paragraph 3(b) hereof. The restrictions
contained in subparagraph (i) of this paragraph 3(c) shall also be in effect for
a period of one year following the Termination Date. This paragraph 3(c) does
not alter any of the obligations the Executive may have under the Employee
Proprietary Information and Inventions Agreement, dated February 18, 2004.
d.    Executive will fully cooperate with Cadence in all matters relating to his
employment, including the winding up of work performed in Executive’s prior
position and the orderly transition of such work to other Cadence employees.
e.    Executive will not make any statement, written or oral, that disparages
Cadence or any of its affiliates, or any of Cadence’s or its affiliates’
products, services, policies, business practices, employees, executives,
officers, or directors, past, present or future. Similarly, Cadence agrees to
instruct its executive officers and members of the Company’s Board of Directors
not to make any statement, written or oral, that disparages Executive. The
restrictions described in this paragraph shall not apply to any truthful
statements made in response to a subpoena or other compulsory legal process.
f.    Notwithstanding paragraph 10 hereof, the parties agree that damages would
be an inadequate remedy for Cadence in the event of a breach or threatened
breach by Executive of paragraph 3(b) or 3(c), or for Cadence or Executive in
the event of a breach or threatened breach of paragraph 3(e). In the event of
any such breach or threatened breach, the non-breaching party may, either with
or without pursuing any potential damage remedies, obtain from a court of
competent jurisdiction, and enforce, an injunction prohibiting the other party
from violating this Agreement and requiring the other party to comply with the
terms of this Agreement.
4.    TRANSITION COMPENSATION AND BENEFITS. In consideration of Executive’s
execution of the release of claims in this Agreement and as compensation for
Executive’s services during the Transition Period, Cadence will provide the
following payments and benefits to Executive (to which Executive would not
otherwise be entitled), after Executive has returned to the Company all hard and
soft copies of records, documents, materials and files in his possession or
control, which contain or relate to confidential, proprietary or sensitive
information obtained by Executive in conjunction with his employment with the
Company, as well as all other Company-owned property, except to the extent
retained pursuant to Section 7 of the Employment Agreement:
a.    all of the unvested equity compensation awards (including stock options,
restricted stock and restricted stock units) that are not performance-based
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), that are outstanding and held by Executive on the
Transition Commencement Date and that would have vested over the twelve (12)
months following the Transition Commencement Date had Executive continued to
serve as an executive of the Company pursuant to his Employment Agreement, shall
immediately vest and become exercisable in full on the Effective Date of this
Agreement, and there shall be no further vesting of those equity compensation
awards during or after the Transition Period, notwithstanding any provision in
any equity compensation award to the contrary, except as otherwise provided by
paragraph 7 hereof. Provided Executive continues in employment under this
Agreement through the end of the applicable performance period, unvested equity
compensation awards that are performance-based within the meaning of
Section 162(m) of the Code and that are outstanding and held by Executive on the




--------------------------------------------------------------------------------



Transition Commencement Date shall continue to vest though the end of the
applicable performance period provided any such performance period ends within
twelve (12) months following the Transition Commencement Date, but only to the
extent justified by the satisfaction of the performance goals prescribed for
such equity awards. Upon the conclusion of the performance period, such awards
shall immediately vest to the extent they would have vested over the twelve (12)
months following the Transition Commencement Date had Executive continued to
serve as an executive of the Company pursuant to his Employment Agreement, and
there shall be no further vesting of such awards during or after the Transition
Period except as otherwise provided by paragraph 7 hereof. Any acceleration
pursuant to this paragraph 4(a) will have no effect on any other provisions of
the stock awards;
b.    Executive’s employment pursuant to this Agreement shall be considered a
continuation of employee status and continuous service for all purposes under
any equity compensation awards previously granted to Executive by the Company
and outstanding on the Transition Commencement Date; and
c.    if Executive elects to continue coverage under Cadence’s medical, dental,
and vision insurance plans pursuant to COBRA following the Transition
Commencement Date, Cadence will pay Executive’s COBRA premiums during the
Transition Period.
Except as so provided or as otherwise set forth in paragraphs 5 and 7 hereof,
Executive will receive no other compensation or benefits from Cadence in
consideration of Executive’s services during the Transition Period.
5.    FIRST TERMINATION PAYMENT AND BENEFITS. Provided that Executive does not
resign from employment with Cadence under this Agreement and Cadence does not
terminate Executive’s employment with Cadence pursuant to paragraph 2(b) due to
a material breach by Executive of Executive’s duties under this Agreement, and
in consideration for, and subject to, Executive’s execution and acceptance of
and adherence to this Agreement and Executive’s further execution and delivery
of a Release of Claims in the form of Attachment 1 hereto on a date that is at
least six months after the Transition Commencement Date, and as compensation for
Executive’s services during the Transition Period, Cadence will provide to
Executive the following termination payment, to which Executive would not
otherwise be entitled, in each case, so long as the revocation period of the
Release of Claims (as defined in that document) has expired prior to the date of
payment:
a.    a lump-sum payment of $_____ [amount equal to 100% of Executive’s annual
Base Salary at the highest rate in effect during Executive’s employment with the
Company], less applicable tax deductions and withholdings, payable on the
thirtieth (30th) day following the date that is six months after the Transition
Commencement Date; and
b.    for a period of six months, a monthly salary of $4,000 less applicable tax
withholdings and deductions, payable in accordance with Cadence’s regular
payroll schedule, commencing on the first pay date that is more than thirty (30)
days following the date that is six months after the Transition Commencement
Date.




--------------------------------------------------------------------------------



6.    SECOND TERMINATION PAYMENT AND BENEFITS; REFUND OF PAYMENTS.
a.    Provided that Executive does not resign from employment with Cadence under
this Agreement and Cadence does not terminate Executive’s employment with
Cadence pursuant to paragraph 2(b) due to a material breach by Executive of
Executive’s duties under this Agreement, on the thirtieth (30th) day following
the Termination Date, and in consideration for, and subject to, Executive’s
execution and acceptance of and adherence to this Agreement and Executive’s
further execution of a Release of Claims in the form of Attachment 2 to this
Agreement, Cadence will provide to Executive the following termination payment,
to which Executive would not otherwise be entitled, so long as the revocation
period of the Release of Claims (as defined in that document) has expired prior
to the date of payment:
i.    a lump-sum payment of $_____ [amount equal to 75% of Executive’s annual
Base Salary at the highest rate in effect during Executive’s employment with the
Company], less applicable tax deductions and withholdings.
b.    If the Company should terminate Executive’s employment with the Company
due to a breach by Executive of Executive’s duties or obligations under this
Agreement, Executive shall promptly refund to the Company any and all amounts
theretofore paid to Executive pursuant to paragraph 5(a), with interest on any
such amount of eight percent per annum, compounded monthly.
c.    Notwithstanding anything in this Agreement to the contrary, to the extent
that the Company in good faith determines that any payment resulting from
Executive’s termination of employment provided for in this Agreement constitutes
a “deferral of compensation” and that Executive is a “specified employee”, both
within the meaning of Section 409A of the Code, no such amounts shall be payable
to Executive pursuant to the Agreement prior to the earlier of (1) Executive’s
death following the Transition Commencement Date or (2) the date that is six
months following the date of Executive’s “separation from service” with the
Company (within the meaning of Section 409A of the Code).
7.    CHANGE IN CONTROL. If this Agreement is executed by Executive in
connection with his termination without Cause (as defined in the Employment
Agreement) or Constructive Termination (as defined in the Employment Agreement)
occurring within thirteen (13) months following a Change in Control (as defined
in the Employment Agreement) or if a Change in Control occurs within three (3)
months following his termination without Cause or Constructive Termination, in
which case the Company shall promptly notify Executive of the occurrence of such
Change in Control, then:
a.    Section 4.5(a)(3) of the Employment Agreement shall apply in lieu of
paragraph 4(a) of this Agreement; and
b.    Sections 4.5(a)(1) and 4.5(a)(2)of the Employment Agreement shall apply in
addition to paragraphs 5(a) and 6(a) of this Agreement.
For the avoidance of doubt, if this Agreement has already been executed by
Executive and Cadence and within three (3) months following the Transition
Commencement Date a Change




--------------------------------------------------------------------------------



in Control occurs (a “Post-Termination Timely Change in Control”), then
paragraphs 7(a) and 7(b) of this Agreement shall take effect immediately upon
the effectiveness of the Post-Termination Timely Change in Control.
8.    GENERAL RELEASE OF CLAIMS.
a.    Executive hereby irrevocably, fully and finally releases Cadence, its
parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that Executive ever had or now has as of the time that Executive signs this
Agreement which relate to his hiring, his employment with the Company, the
termination of his employment with the Company and claims asserted in
shareholder derivative actions or shareholder class actions against the Company
and its officers and Board of Directors, to the extent those derivative or class
actions relate to the period during which Executive was employed by the Company.
The claims released include, but are not limited to, any claims arising from or
related to Executive’s employment with Cadence, such as claims arising under (as
amended) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1974, the Americans with
Disabilities Act, the Equal Pay Act, the Fair Labor Standards Act, the
California Fair Employment and Housing Act, the California Labor Code, the
Employee Retirement Income Security Act of 1974 (except for any vested right
Executive has to benefits under an ERISA plan), the state and federal Worker
Adjustment and Retraining Notification Act, and the California Business and
Professions Code; any other local, state, federal, or foreign law governing
employment; and the common law of contract and tort. In no event, however, shall
any claims, causes of action, suits, demands or other obligations or liabilities
be released pursuant to the foregoing if and to the extent they relate to:
i.    any amounts or benefits to which Executive is or becomes entitled pursuant
to the provisions of this Agreement or pursuant to the provisions designated in
Section 9.9 of the Employment Agreement to survive the termination of
Executive’s full-time employment;
ii.    claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;
iii.    claims related to Executive’s COBRA rights;
iv.    any rights that Executive has or may have to be indemnified by Cadence
pursuant to any contract, statute, or common law principle; and
v.    any other rights or claims that Executive has or may have that cannot, as
a matter of law, be waived.
b.    Executive represents and warrants that he has not filed any claim, charge
or complaint against any of the Releasees based upon any of the matters released
above.
c.    Executive acknowledges that the payments provided in this Agreement
constitute adequate consideration for the release set forth in this paragraph 8.
d.    Executive intends that this release of claims cover all claims described
above, whether or not known to Executive. Executive further recognizes the risk
that,




--------------------------------------------------------------------------------



subsequent to the execution of this Agreement, Executive may incur loss, damage
or injury which Executive attributes to the claims encompassed by this release.
Executive expressly assumes this risk by signing this Agreement and voluntarily
and specifically waives any rights conferred by California Civil Code section
1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
e.    Executive represents and warrants that there has been no assignment or
other transfer of any interest in any claim by Executive that is covered by this
release.
9.    REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been given at
least 21 days in which to review and consider this Agreement, although Executive
is free to accept this Agreement anytime within that 21-day period. Executive is
advised to consult with an attorney about the Agreement. If Executive accepts
this Agreement, Executive will have an additional 7 days from the date that
Executive signs this Agreement to revoke that acceptance, which Executive may
effect by means of a written notice sent to the CEO. If this 7-day period
expires without a timely revocation, this Agreement will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the “Effective Date” of this Agreement.
10.    ARBITRATION. Subject to paragraph 3(f) hereof, all claims, disputes,
questions, or controversies arising out of or relating to this Agreement,
including without limitation the construction or application of any of the
terms, provisions, or conditions of this Agreement, will be resolved exclusively
in final and binding arbitration in accordance with the Arbitration Rules and
Procedures, or successor rules then in effect, of Judicial Arbitration &
Mediation Services, Inc. (“JAMS”). The arbitration will be held in the San Jose,
California, metropolitan area, and will be conducted and administered by JAMS
or, in the event JAMS does not then conduct arbitration proceedings, a similarly
reputable arbitration administrator. Executive and Cadence will select a
mutually acceptable, neutral arbitrator from among the JAMS panel of
arbitrators. Except as provided by this Agreement, the Federal Arbitration Act
will govern the administration of the arbitration proceedings. The arbitrator
will apply the substantive law (and the law of remedies, if applicable) of the
State of California, or federal law, if California law is preempted, and the
arbitrator is without jurisdiction to apply any different substantive law.
Executive and Cadence will each be allowed to engage in adequate discovery, the
scope of which will be determined by the arbitrator consistent with the nature
of the claim[s] in dispute. The arbitrator will have the authority to entertain
a motion to dismiss and/or a motion for summary judgment by any party and will
apply the standards governing such motions under the Federal Rules of Civil
Procedure. The arbitrator will render a written award and supporting opinion
that will set forth the arbitrator’s findings of fact and conclusions of law.
Judgment upon the award may be entered in any court of competent jurisdiction.
Cadence will pay the arbitrator’s fees, as well as all administrative fees,
associated with the arbitration. Each party will be responsible for paying its
own attorneys’ fees and costs (including expert witness fees and costs, if any).
However, in the event a party prevails at arbitration on a statutory claim that
entitles the prevailing party to reasonable attorneys’ fees as part of the
costs, then the arbitrator may award those fees to the prevailing party in
accordance with that statute.




--------------------------------------------------------------------------------



11.    NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or
be construed in any way as an admission of any liability or wrongdoing
whatsoever by Cadence or Executive.
12.    INTEGRATED AGREEMENT. This Agreement is intended by the parties to be a
complete and final expression of their rights and duties respecting the subject
matter of this Agreement. Except as expressly provided herein, nothing in this
Agreement is intended to negate Executive’s agreement to abide by Cadence’s
policies while serving as a Cadence employee, including but not limited to
Cadence’s Employee Handbook, Sexual Harassment Policy and Code of Business
Conduct, or Executive’s continuing obligations under Executive’s Employee
Proprietary Information and Inventions Agreement, or any other agreement
governing the disclosure and/or use of proprietary information, which Executive
signed while working with Cadence or its predecessors; nor to waive any of
Executive’s obligations under state and federal trade secret laws.
13.    FULL SATISFACTION OF COMPENSATION OBLIGATIONS; ADEQUATE CONSIDERATION.
Executive agrees that the payments and benefits provided herein satisfy in full
all obligations of Cadence to Executive arising out of or in connection with
Executive’s employment through the Termination Date, including, without
limitation, all compensation, salary, bonuses, reimbursement of expenses, and
benefits.
14.    TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable hereunder all federal,
state, local and foreign taxes and other amounts that are required to be
withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
15.    WAIVER. Neither party shall, by mere lapse of time, without giving notice
or taking other action hereunder, be deemed to have waived any breach by the
other party of any of the provisions of this Agreement. Further, the waiver by
either party of a particular breach of this Agreement by the other shall neither
be construed as, nor constitute, a continuing waiver of such breach or of other
breaches of the same or any other provision of this Agreement.
16.    MODIFICATION. This Agreement may not be modified unless such modification
is embodied in writing, signed by the party against whom the modification is to
be enforced. Notwithstanding anything herein or in the Employment Agreement to
the contrary, the Company may, in its sole discretion, amend this Agreement
(which amendment shall be effective upon its adoption or at such other time
designated by the Company) at any time prior to a Change in Control as may be
necessary to avoid the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code; provided, however, that any such amendment
shall not materially reduce the benefits provided to Executive pursuant to this
Agreement without the Executive’s consent.
17.    ASSIGNMENT AND SUCCESSORS. Cadence shall have the right to assign its
rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of Cadence. The
rights and obligations of Cadence under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of Cadence.
Executive shall not have any right to assign his obligations under this
Agreement




--------------------------------------------------------------------------------



and shall only be entitled to assign his rights under this Agreement upon his
death, solely to the extent permitted by this Agreement, or as otherwise agreed
to in writing by Cadence.
18.    SEVERABILITY. In the event that any part of this Agreement is found to be
void or unenforceable, all other provisions of the Agreement will remain in full
force and effect.
19.    GOVERNING LAW. This Agreement will be governed and enforced in accordance
with the laws of the State of California, without regard to its conflict of laws
principles.




--------------------------------------------------------------------------------



EXECUTION OF AGREEMENT
The parties execute this Agreement to evidence their acceptance of it.


Dated:
 
Dated:
 
ANIRUDH DEVGAN
CADENCE DESIGN SYSTEMS, INC.
By:
 
By:
 







--------------------------------------------------------------------------------





    
ATTACHMENT 1
RELEASE OF CLAIMS
1.    For valuable consideration, I irrevocably, fully and finally release
Cadence, its parent, subsidiaries, affiliates, directors, officers, agents and
employees (“Releasees”) from all causes of action, claims, suits, demands or
other obligations or liabilities, whether known or unknown, suspected or
unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring or employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to my
employment with Cadence, such as claims arising under (as amended) Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right I have to benefits under an
ERISA plan), the state and federal Worker Adjustment and Retraining Notification
Act, and the California Business and Professions Code; any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort. In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to:
i.    any amounts or benefits which I am or become entitled to receive pursuant
to the provisions of my Executive Transition and Release Agreement with Cadence
or pursuant to the provisions designated in Section 9.9 of my Employment
Agreement with Cadence to survive the termination of my full-time employment;
ii.    claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;
iii.    claims related to my COBRA rights;
iv.    any rights that I have or may have to be indemnified by Cadence pursuant
to any contract, statute, or common law principle; and
v.    any other rights or claims that I have or may have that cannot, as a
matter of law, be waived.
2.    I intend that this Release cover all claims described above, whether or
not known to me. I further recognize the risk that, subsequent to the execution
of this Release, I may incur loss, damage or injury which I attribute to the
claims encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if




--------------------------------------------------------------------------------



known by him or her must have materially affected his or her settlement with the
debtor.
3.    I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
4.    I acknowledge that Cadence has given me 21 days in which to consider this
Release and advised me to consult an attorney about it. I further acknowledge
that once execute this Release, I will have an additional 7 days in which to
revoke my acceptance of this Release by means of a written notice of revocation
given to the General Counsel and the executive overseeing Human Resources. This
Release will not be final and effective until the expiration of this revocation
period.
Dated:
 
 
 
 
 
 
 
Print Name
 
 
 
 
 
 
 
 
 
Sign Name
 







--------------------------------------------------------------------------------





ATTACHMENT 2
RELEASE OF CLAIMS
1.    For valuable consideration, I irrevocably, fully and finally release
Cadence, its parent, subsidiaries, affiliates, directors, officers, agents and
employees (“Releasees”) from all causes of action, claims, suits, demands or
other obligations or liabilities, whether known or unknown, suspected or
unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring or employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to my
employment with Cadence, such as claims arising under (as amended) Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right I have to benefits under an
ERISA plan), the state and federal Worker Adjustment and Retraining Notification
Act, and the California Business and Professions Code; any other local, state,
federal, or foreign law governing employment; and the common law of contract and
tort. In no event, however, shall any claims, causes of action, suits, demands
or other obligations or liabilities be released pursuant to the foregoing if and
to the extent they relate to:
i.    any amounts or benefits which I am or become entitled to receive pursuant
to the provisions of my Executive Transition and Release Agreement with Cadence
or pursuant to the provisions designated in Section 9.9 of my Employment
Agreement with Cadence to survive the termination of my full-time employment;
ii.    claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;
iii.    claims related to my COBRA rights;
iv.    any rights that I have or may have to be indemnified by Cadence pursuant
to any contract, statute, or common law principle; and
v.    any other rights or claims that I have or may have that cannot, as a
matter of law, be waived.
2.    I intend that this Release cover all claims described above, whether or
not known to me. I further recognize the risk that, subsequent to the execution
of this Release, I may incur loss, damage or injury which I attribute to the
claims encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if




--------------------------------------------------------------------------------



known by him or her must have materially affected his or her settlement with the
debtor.
3.    I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
4.    I acknowledge that Cadence has given me 21 days in which to consider this
Release and advised me to consult an attorney about it. I further acknowledge
that once I execute this Release, I will have an additional 7 days in which to
revoke my acceptance of this Release by means of a written notice of revocation
given to the General Counsel and the executive overseeing Human Resources. This
Release will not be final and effective until the expiration of this revocation
period.
Dated:
 
 
 
 
 
 
 
Print Name
 
 
 
 
 
 
 
 
 
Sign Name
 





--------------------------------------------------------------------------------





    
EXHIBIT B
RELEASE AGREEMENT
(DEATH OR PERMANENT DISABILITY)
    




--------------------------------------------------------------------------------





RELEASE AGREEMENT


1.    GENERAL RELEASE OF CLAIMS.
a.    Anirudh Devgan or, in the event of his incapacity due to Permanent
Disability as defined in his Employment Agreement, his legal representative
acting on his behalf, or, in the event of his death, his estate (all of which
are hereafter referred to as “Executive” as the context requires), hereby
irrevocably, fully and finally releases Cadence, its parent, subsidiaries,
affiliates, directors, officers, agents and employees (“Releasees”) from all
causes of action, claims, suits, demands or other obligations or liabilities,
whether known or unknown, suspected or unsuspected, that Executive ever had or
now has as of the time that Executive signs this Release Agreement which relate
to his hiring or his employment with the Company, the termination of his
employment with the Company, and claims asserted in shareholder derivative
actions or shareholder class actions against the Company and its officers and
Board of Directors, to the extent those derivative or class actions relate to
the period during which Executive was employed by the Company. The claims
released include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. In no event, however, shall any claims, causes of action,
suits, demands or other obligations or liabilities be released pursuant to the
foregoing if and to the extent they relate to:
i.    any amounts or benefits which Executive is or becomes entitled to receive
pursuant to the provisions of this Release Agreement, pursuant to Section 4.6(b)
of Executive’s Employment Agreement with Cadence, or pursuant to the provisions
designated in Section 9.9 of that agreement to survive the termination of
Executive’s full-time employment;
ii.    claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;
iii.    claims related to Executive’s COBRA rights;
iv.    any rights that Executive has or may have to be indemnified by Cadence
pursuant to any contract, statute, or common law principle; and
v.    any other rights or claims that Executive has or may have that cannot, as
a matter of law, be waived.
b.    Executive represents and warrants that he has not filed any claim, charge
or complaint against any of the Releasees based upon any of the matters released
above.




--------------------------------------------------------------------------------



c.    Executive acknowledges that the payments and benefits described in
paragraph 1(a)(i) constitute adequate consideration for this release.
d.    Executive intends that this release of claims cover all claims, whether or
not known to Executive. Executive further recognizes the risk that, subsequent
to the execution of this Release Agreement, Executive may incur loss, damage or
injury which Executive attributes to the claims encompassed by this release.
Executive expressly assumes this risk by signing this Release Agreement and
voluntarily and specifically waives any rights conferred by California Civil
Code section 1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
e.    Executive represents and warrants that there has been no assignment or
other transfer of any interest in any claim by Executive that is covered by this
release.
f.    The undersigned represents that he is the individual executive, his legal
representative or the executor or administrator of his estate, and that he or it
is authorized to bind the individual executive or his estate, as applicable.
2.    REVIEW OF RELEASE AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been
given at least 21 days in which to review and consider this Release Agreement,
although Executive is free to accept this Release Agreement anytime within that
21-day period. Executive is advised to consult with an attorney about the
Release Agreement. If Executive accepts this Release Agreement, Executive will
have an additional 7 days from the date that Executive signs this Release
Agreement to revoke that acceptance, which Executive may effect by means of a
written notice sent to the CEO. If this 7-day period expires without a timely
revocation, this Release Agreement will become final and effective on the eighth
day following the date of Executive’s signature, which eighth day will be the
“Effective Date” of this Release Agreement.
The undersigned has executed this Release Agreement on this ____ day of
____________, _____.


                        
 
 
 
 
 
 
 
 







